COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-283-CV
 
CUBELLIS,
INC. AND SCOTT WINDLE                                   APPELLANTS
 
                                                   V.
 
CARTER
& BURGESS, INC.                                                      APPELLEE
 
                                               ----------
            FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants=
Unopposed Motion For Voluntary Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 




DELIVERED:  August 7, 2008




[1]See Tex. R. App. P. 47.4.